—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about September 25, 2000, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of attempted robbery in the first degree (two counts), attempted robbery in the second degree, attempted grand larceny in the fourth degree, menacing in the second and third degrees, unlawful possession of weapons by persons under 16 and possession of imitation firearms, and placing him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. Appellant’s accessorial liability could be readily inferred from the totality of the evidence, including appellant’s post-arrest statements. Appellant, with admitted prior knowledge of the impending commission of the crime, took a position blocking any possible flight by the victim and also engaged in lookout-like behavior (see, Matter of Taalib B., 273 AD2d 27, lv denied 95 NY2d 764). Concur — Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.